                      Case 20-81767               Doc 1-1 Filed 10/23/20 Entered 10/23/20 14:44:46                                         Desc
                                                        Signature Pages Page 1 of 8

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number   (if known)                                                      Chapter you are filing under:
                                                                                  Chapter 7
                                                                                  Chapter 11
                                                                                  Chapter 12

                                                                                  Chapter 13                                       Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

Part 7:   Sign Below

For you                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                  United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                  document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                  bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                  and 3571.

                                  Melissa A Kizer                                                   Signature of Debtor 2
                                  Signature of Debtor 1

                                  Executed on      October 22, 2020                                 Executed on
                                                   MM / DD / YYYY                                                   MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 1
                         Case 20-81767               Doc 1-1 Filed 10/23/20 Entered 10/23/20 14:44:46                                   Desc
                                                           Signature Pages Page 2 of 8




 Fill in this information to identify your case:

 Debtor 1                    Melissa A Kizer
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X                                                                           X
              Melissa A Kizer                                                           Signature of Debtor 2
              Signature of Debtor 1

              Date       October 22, 2020                                               Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                       Case 20-81767                 Doc 1-1 Filed 10/23/20 Entered 10/23/20 14:44:46                                    Desc
                                                           Signature Pages Page 3 of 8



 Fill in this information to identify your case:

 Debtor 1                 Melissa A Kizer
                          First Name                        Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                            Check if this is an
                                                                                                                                       amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                          4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 12:       Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.


 Melissa A Kizer                                                          Signature of Debtor 2
 Signature of Debtor 1

 Date         October 22, 2020                                            Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
    No
    Yes. Name of Person                . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                       Case 20-81767                 Doc 1-1 Filed 10/23/20 Entered 10/23/20 14:44:46                                  Desc
                                                           Signature Pages Page 4 of 8


 Fill in this information to identify your case:                                                       Check as directed in lines 17 and 21:

 Debtor 1              Melissa A Kizer                                                                   According to the calculations required by this
                                                                                                         Statement:
 Debtor 2                                                                                                      1. Disposable income is not determined under
 (Spouse, if filing)
                                                                                                                  11 U.S.C. § 1325(b)(3).
 United States Bankruptcy Court for the:            Northern District of Illinois                              2. Disposable income is determined under 11
                                                                                                                  U.S.C. § 1325(b)(3).
 Case number
 (if known)
                                                                                                               3. The commitment period is 3 years.

                                                                                                               4. The commitment period is 5 years.

                                                                                                             Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                       04/20

 Part 4:           Sign Below
         By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

     X
          Melissa A Kizer
          Signature of Debtor 1
         Date October 22, 2020
              MM / DD / YYYY
         If you checked 17a, do NOT fill out or file Form 122C-2.
         If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1            Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                   Case 20-81767                     Doc 1-1 Filed 10/23/20 Entered 10/23/20 14:44:46                                Desc
                                                           Signature Pages Page 5 of 8


 Fill in this information to identify your case:

 Debtor 1            Melissa A Kizer

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Northern District of Illinois

 Case number
 (if known)                                                                                                    Check if this is an amended filing

Official Form 122C-2
Chapter 13 Calculation of Your Disposable Income                                                                                                        04/19




 Part 4:       Sign Below



           By signing here, under penalty of perjury you declare that the information on this statement and in any attachments is true and correct.


       X
            Melissa A Kizer
            Signature of Debtor 1
    Date October 22, 2020
         MM / DD / YYYY




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                          page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                     Case 20-81767                        Doc 1-1 Filed 10/23/20 Entered 10/23/20 14:44:46                    Desc
                                                                Signature Pages Page 6 of 8
 Fill in this information to identify your case:
 Debtor 1               Melissa A Kizer
                              First Name            Middle Name        Last Name
 Debtor 2
 (Spouse, if filing) First Name       Middle Name           Last Name
 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF ILLINOIS                               Check if this is an amended plan, and
                                                                                                              list below the sections of the plan that
 Case number:                                                                                                 have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                     12/17

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X                                                                       X
       Melissa A Kizer                                                       Signature of Debtor 2
       Signature of Debtor 1

       Executed on            October 22, 2020                                      Executed on

 X                                                                           Date     October 22, 2020
       David H. Cutler
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




APPENDIX D                                                                 Chapter 13 Plan                                             Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                   Case 20-81767                     Doc 1-1 Filed 10/23/20 Entered 10/23/20 14:44:46                    Desc
                                                           Signature Pages Page 7 of 8




                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      Melissa A Kizer                                                                              Case No.
                                                                                  Debtor(s)              Chapter    13




                                                     VERIFICATION OF CREDITOR MATRIX

                                                                                         Number of Creditors:                              18




            The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
            (our) knowledge.




 Date: October 22, 2020
                                                                       Melissa A Kizer
                                                                       Signature of Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
      Case 20-81767               Doc 1-1 Filed 10/23/20 Entered 10/23/20 14:44:46                               Desc
                                        Signature Pages Page 8 of 8




F. ALLOWANCE AND PAYMENT OF ATTORNEYS' FEES AND EXPENSES
1. Any attorney retained to represent a debtor in a Chapter 13 case is responsible for representing
the debtor on all matters arising in the case unless otherwise ordered by the court. For all of the
services outlined above, the attorney will be paid a flat fee of $4,000.00.
2. In addition, the debtor will pay the filing fee required in the case and other expenses of
$310.00.
3. Before signing this agreement, the attorney has received , $ 0.00
toward the flat fee, leaving a balance due of $4,000.00; and $0.00 for expenses,
leaving a balance due for the filing fee of $0.00 .
4. In extraordinary circumstances, such as extended evidentiary hearings or appeals, the attorney
may apply to the court for additional compensation for these services. Any such application must
be accompanied by an itemization of the services rendered, showing the date, the time expended,
and the identity of the attorney performing the services. The debtor must be served with a copy
of the application and notified of the right to appear in court to object.
Date: October 22, 2020
Signed:

Melissa A Kizer                                                          David H. Cutler
                                                                         Attorney for the Debtor(s)


Debtor(s)

Do not sign this agreement if the amounts are blank.




                                                                                           Local Bankruptcy Form 23c




                                                                     6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                    Best Case Bankruptcy
